United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3302
                         ___________________________

                                Randall J. Meidinger

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                     Peter Ragnone, in his individual capacity

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                              Submitted: June 13, 2016
                               Filed: August 30, 2016
                                   [Unpublished]
                                   ____________

Before SMITH, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      Randall Meidinger brought claims under 42 U.S.C. § 1983 against Detective
Peter Ragnone alleging reckless investigation, failure to disclose material,
exculpatory evidence, and fabrication of material, inculpatory evidence, in violation
of Meidinger’s rights under the Fourth, Fifth, Sixth, and Fourteenth Amendments.
The district court1 first granted summary judgment in favor of Ragnone on the
Fourteenth Amendment claim. The district court subsequently granted Ragnone’s
Rule 12(b)(6) motion to dismiss Meidinger’s Fourth Amendment claim on the
grounds that Ragnone was entitled to absolute immunity from any claim related to his
grand-jury testimony.2 Meidinger appeals.

       Meidinger’s complaint alleges the following facts. Meidinger worked at a
landfill in Rapid City, South Dakota. In 2009, a Rapid City alderman publicly
accused him of accepting bribes while employed at the landfill. The alderman
theorized that Meidinger had allowed Fish Garbage Services, Inc. (“FGS”) to deposit
waste materials at reduced or no cost under the guise that the materials qualified as
“alternative cover.” Per the city’s policy, alternative cover is any material that the
city could use as a cover layer over other waste. In light of the city’s need to
purchase cover materials for the landfill, the city allowed commercial haulers to dump
qualified alternative-cover materials at a reduced rate or free of charge. The alderman
convinced the Rapid City Police Department to launch an investigation to which
Detective Ragnone then was assigned.

       In an interview with Ragnone, Meidinger denied any impropriety but admitted
to having accepted a nominal Christmas gift from FGS. After the interview, however,
Ragnone contacted Rapid City’s Public Works Director and told him that Meidinger
had confessed to accepting bribes from FGS and allowing non-alternative-cover loads
to be dumped for free. Meidinger promptly was fired.




      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
      2
        Meidinger had abandoned his Fifth and Sixth Amendment claims by this point
in the proceedings.

                                         -2-
        Ragnone testified in front of two separate grand juries. During his first grand-
jury testimony, Ragnone falsely claimed that alternative cover pertained specifically
to sawdust and no other materials. Before both grand juries, Ragnone falsely testified
that Meidinger had confessed to accepting bribes from FGS in exchange for allowing
FGS to deposit non-alternative-cover materials at a reduced rate. Meidinger was
indicted on multiple criminal charges. At trial, however, a jury acquitted Meidinger
of all charges.

       After his acquittal, Meidinger filed a § 1983 action against Ragnone. As
relevant, Meidinger asserted claims against Ragnone for violations of Meidinger’s
Fourth Amendment and Fourteenth Amendment due process rights for reckless
criminal investigation, failure to disclose material exculpatory evidence to the grand
jury, and manufacture of material inculpatory evidence. After Ragnone moved for
summary judgment, the district court referred the case to a magistrate judge for a
report and recommendation on the motion. The magistrate judge, noting that
constitutional claims covered by a specific constitutional amendment “must be
analyzed under the standard appropriate to that specific provision,” found that
Meidinger’s allegations pertaining to Ragnone’s false grand-jury testimony should
be examined exclusively under the Fourth Amendment and that the allegations
centering on Ragnone’s conduct prior to his grand-jury testimony—Meidinger’s
reckless-investigation, failure-to-disclose, and manufacture-of-evidence
allegations—should be analyzed under the Fourteenth Amendment. See Moran v.
Clarke, 296 F.3d 638, 646 (8th Cir. 2002). The magistrate judge ultimately
recommended that the district court grant summary judgment for Ragnone on the
Fourteenth Amendment claim, noting that Meidinger failed to offer sufficient
evidence that Ragnone’s investigation violated Meidinger’s substantive due process
right to a fair investigation.

       The district court accepted the magistrate judge’s recommendations, issuing an
order granting summary judgment for Ragnone on the Fourteenth Amendment claim

                                          -3-
and issuing a judgment for Ragnone on September 23, 2014. Ragnone then filed a
motion to dismiss the remaining Fourth Amendment claim for failure to state a claim.
The district court issued an order granting Ragnone’s motion, finding that, because
Meidinger’s reckless-investigation and manufactured-evidence allegations had been
addressed under the Fourteenth Amendment, only Ragnone’s grand-jury testimony
remained at issue. The court concluded that Ragnone was entitled to absolute
immunity for the remaining claim based on that testimony under Rehberg v. Paulk,
566 U.S. ---, 132 S. Ct. 1497 (2012). The court entered judgment pursuant to the
order on September 26, 2015.

       Meidinger advances two arguments on appeal. First, he asserts that the district
court improperly granted summary judgment for Ragnone on the Fourteenth
Amendment claim because Ragnone’s manufacture of evidence violated Meidinger’s
due-process right to a fair criminal investigation. Second, Meidinger argues that the
district court erred by granting Ragnone’s motion to dismiss on the basis that
Ragnone was entitled to absolute immunity under Rehberg for any claim based on his
grand-jury testimony. He argues that the court failed to consider Ragnone’s pre-
grand-jury-testimony conduct—namely, Ragnone’s efforts to fabricate evidence by
creating Meidinger’s false confession and creating a false definition of alternative
cover—and that this conduct should have resulted in a different outcome of
Meidinger’s Fourteenth Amendment claim.

       Ragnone argues that we lack jurisdiction over Meidinger’s Fourteenth
Amendment claim because Meidinger’s notice of appeal failed to designate for appeal
the earlier summary-judgment order that disposed of that claim, as required by
Federal Rule of Appellate Procedure 3(c)(1)(B) (stating that a notice of appeal must
“designate the judgment, order, or part thereof being appealed”). Meidinger concedes
in his reply brief that he “failed to identify the District Court’s order dismissing his
Fourteenth Amendment claim in his notice of appeal” and that “failure to so designate
an order or judgment results in this Court not acquiring jurisdiction over the issue.”

                                          -4-
See Stephens v. Jessup, 793 F.3d 941, 943 (8th Cir. 2015) (observing that “a notice
which manifests an appeal from a specific district court order or decision precludes
an appellant from challenging an order or decision that he or she failed to identify in
the notice” (quoting Parkhill v. Minn. Mut. Life Ins. Co., 286 F.3d 1051, 1058 (8th
Cir. 2002))); see also Ladd v. Nocchiero, 2016 WL 3357421 (8th Cir. June 17, 2016)
(per curiam) (finding no jurisdiction over earlier district court orders when notice of
appeal designated “the final judgment . . . dated June 25, 2015, which granted the
motion for summary judgement [sic]”) (alteration in original). Accordingly, we may
review only the district court’s dismissal of Meidinger’s Fourth Amendment claim.

       We review de novo the district court’s dismissal for failure to state a claim,
“taking all facts alleged in the complaint as true” and “draw[ing] all reasonable
inferences” in the plaintiff’s favor. Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th
Cir. 2016). To survive a motion to dismiss for failure to state a claim under Federal
Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)).

       Applying Moran v. Clarke, the district court considered Ragnone’s alleged pre-
grand-jury actions in fabricating evidence under the Fourteenth Amendment and the
allegation of false grand-jury testimony under the Fourth Amendment. See 296 F.3d
at 647. Thus, on Ragnone’s motion to dismiss Meidinger’s Fourth Amendment claim,
the district court determined that Ragnone was absolutely immune under Rehberg.
In Rehberg, the Supreme Court held that “grand jury witnesses should enjoy the same
immunity as witnesses at trial . . . mean[ing] that a grand jury witness has absolute
immunity from any § 1983 claim based on the witness’[s] testimony.” 132 S. Ct. at
1506. The Court noted that “this rule may not be circumvented by claiming that a
grand jury witness conspired to present false testimony or by using evidence of the
witness’[s] testimony to support any other § 1983 claim concerning the initiation or
maintenance of a prosecution.” Id.

                                           -5-
        Meidinger does not dispute that Rehberg confers absolute immunity upon
Ragnone for his grand-jury testimony. In his opening brief on appeal, Meidinger
argued that absolute immunity under Rehberg does not apply to Ragnone’s pre-grand-
jury-testimony actions in fabricating evidence—namely, in manufacturing a
confession by Meidinger, creating a false definition of alternative cover, and
generating a police report on which prosecutors relied to obtain an indictment.
However, Meidinger argued only that these actions should have contributed to a
different outcome of the Fourteenth Amendment claim over which he now concedes
we have no jurisdiction. Meidinger made no meaningful argument in his opening
brief that these pre-grand-jury-testimony allegations would support a Fourth
Amendment claim, the only matter over which we have jurisdiction. For the first time
in his reply brief, Meidinger argued that the court should have considered Ragnone’s
pre-grand-jury-testimony conduct in analyzing Meidinger’s Fourth Amendment
claim. However, because Meidinger offers no reason for failing to raise this
argument in his opening brief, it has been waived.3 See Chay-Velasquez v. Ashcroft,
367 F.3d 751, 756 (8th Cir. 2004) (“Since there was no meaningful argument on this
claim in his opening brief, it is waived.”); see also Jenkins v. Winter, 540 F.3d 742,
751 (8th Cir. 2008) (“This court does not consider issues raised for the first time on
appeal in a reply brief ‘unless the appellant gives some reason for failing to raise and
brief the issue in his opening brief.’” (quoting Neb. Plastics, Inc. v. Holland Colors
Ams., Inc., 408 F.3d 410, 421 n.5 (8th Cir. 2005))). Thus, with only Meidinger’s
Fourth Amendment claim based solely on Ragnone’s false grand-jury testimony at
issue, the district court did not err in finding Ragnone absolutely immune from a
§ 1983 suit under Rehberg.




      3
     In any event, Moran suggests that Meidinger’s allegations related to
Ragnone’s fabrication of incriminating evidence would not support a Fourth
Amendment claim. See 296 F.3d at 647. However, we need not decide this issue.

                                          -6-
     For the reasons set forth above, we affirm the district court’s dismissal of
Meidinger’s Fourth Amendment claim.

                      ______________________________




                                       -7-